UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6642


CASEY RAFAEL TYLER,

                Plaintiff - Appellant,

          v.

OLIVER WASHINGTON,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:14-ct-03126-H)


Submitted:   July 21, 2015                 Decided:   July 24, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Casey Rafael Tyler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Casey Rafael Tyler appeals the district court’s order denying

as moot his motion to amend his 42 U.S.C. § 1983 (2012) complaint.

We   have    reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      Tyler v. Washington, No. 5:14-ct-03126-H (E.D.N.C. Apr.

21, 2015).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                       2